U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54744 WONHE HIGH-TECH INTERNATIONAL, INC. (Name of Registrant in its Charter) Nevada 26-0775642 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) Room 1001, 10th Floor, Resource Hi-Tech Building South Tower No. 1 Songpingshan Road, North Central Avenue North High-Tech Zone Nanshan District, Shenzhen, Guangdong Province, P.R. China 518057 (Address of Principal Executive Offices) Issuer's Telephone Number: 852-2815-0191 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 15, 2013 Common Voting Stock: 38,380,130 WONHE HIGH-TECH INTERNATIONAL, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets (Unaudited) – March 31, 2013 and December 31, 2012 2 Consolidated Statements of Income and Other Comprehensive Income(Unaudited) - for the Three Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Cash Flows (Unaudited) – for the Three Months Ended March 31, 2013 and 2012 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 23 Item 3 Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 Part II Other Information Item 1. Legal Proceedings 31 Items 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 1 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN U.S.$) ASSETS March 31, December 31, (Unaudited) Current assets: Cash $ $ Accounts receivable Inventory Advances to suppliers Prepaid expenses Total current assets Fixed assets Less: accumulated depreciation ) ) Fixed assets, net Other assets: Intangible assets Other assets – principally security deposits Prepaid income taxes - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Payroll payable Taxes payable Accrued expenses and other payables Total current liabilities Commitments and Contingencies - - Stockholders’ equity: Preferred stock: $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock: $0.001 par value; 90,000,000 shares authorized; 23,900,130 shares issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid-in capital Statutory reserve fund Retained earnings Other comprehensive income Stockholders’ equity before noncontrolling interests Noncontrolling interests Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. 2 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2(IN U.S.$) Three Months Ended March 31, 　 Sales $ $ Cost of sales ) ) Gross profit Operating expenses: Research and development expenses Selling and marketing General and administrative Total operating expenses Income from operations Interest income - Income before provision for income taxes Provision for income taxes Net income Noncontrolling interests ) - Net income attributable to common stockholders Foreign currency translation adjustment Total comprehensive income $ $ Earnings per common share, basic and diluted $ $ Weighted average shares outstanding, basic and diluted See accompanying notes to the consolidated financial statements. 3 WONHE HIGH-TECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2(IN U.S.$) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustment to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes - Change in operating assets and liabilities: Decrease (increase) in accounts receivable ) (Increase) in interest receivable - ) (Increase) in inventory ) ) Decrease (increase) in advances to suppliers ) Decrease (increase) in prepaid expenses ) (Increase) in prepaid income taxes ) - Increase (decrease) in accounts payable ) Increase in payroll payable (Decrease) increase in taxes payable ) Increase (decrease) in accrued expenses andother payables ) Increase in advances from customers - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of fixed assets - ) Net cash (used in) investing activities - ) Cash flows from financing activities: Loans from (to) related parties ) Repayment of related party loans - Net cash provided by financing activities Effect of exchange rate changes on cash Net increase in cash Cash, beginning Cash, ending $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $
